Order entered October 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                               V.

        TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                           ORDER
        We GRANT appellee’s October 16, 2014 second motion for an extension of time to file a

brief. We order the brief tendered to this Court by appellee on October 16, 2014 filed as of that

date.


                                                     /s/   ADA BROWN
                                                           JUSTICE